Citation Nr: 0619685	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-06 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left elbow strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the thoracic spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from July 1999 to August 2002.  

This case was remanded by the Board of Veterans' Appeals 
(Board) November 2004 to the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio for additional 
development.  

The issue of entitlement to service connection for headaches 
as secondary to service-connected cervical spine disability 
was raised on behalf of the veteran in June 2006.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for adjudication.


FINDINGS OF FACT

1.  There is no evidence of more than moderate limitation of 
motion of the right ankle.

2.  The veteran does not have impairment of the left radius 
with nonunion in the upper half.

3.  The veteran did not have more than slight loss of 
thoracic spine motion prior to September 26, 2003; and he 
currently does not have forward flexion of the thoracolumbar 
spine to 60 degrees or less or combined range of motion of 
the thoracolumbar spine to 120 degrees or less or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

4.  Examination in June 2002 showed forward flexion of the 
cervical spine to 65 degrees with pain; forward flexion of 
the cervical spine of 15 degrees or less has not been shown 
since September 23, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected right ankle sprain have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected left elbow strain have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the thoracic spine have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5010-5291 (2001); 38 C.F.R. § 4.71, 
4.71a, Diagnostic Code 5242 (2005).

4.  The criteria for an initial evaluation of 10 percent for 
service-connected cervical spine disability have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5290 (2001); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
sent the veteran a letter in January 2005 in which he was 
informed of the requirements needed to establish entitlement 
to increased ratings.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in her possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The January 2005 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in a 
February 2003 statement of the case.  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claims.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

The Board notes that although the veteran has not been 
informed of the possibility that a particular effective date 
would be assigned if any of his increased rating claims is 
granted.  However, since the veteran's claims for increased 
ratings for his service-connected right ankle, left elbow, 
thoracic spine, and cervical spine are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, a relevant 
examination was conducted in June 2002.  The Board concludes 
that all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Increased Rating Claims

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Right Ankle Sprain

Schedular Criteria

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  A 10 percent rating is warranted for moderate limited 
motion of the ankle.  A 20 percent rating is warranted for 
marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
diagnostic Code 5271.  Normal range of motion is between 0 
degrees and 20 degrees for ankle dorsiflexion, and between 0 
degrees and 45 degrees for ankle plantar flexion, where the 
anatomical position is considered to be at 0 degrees.  38 
C.F.R. § 4.71, Plate II (2005).  

As for other diagnostic codes, ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, malunion of 
the os calcis or astragalus, or history of an astragalectomy 
have not been shown and therefore, are not applicable to the 
current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, 5274 (2005).

Analysis

Based on the evidence of record, the Board finds that there 
is no basis for a higher evaluation under Diagnostic Code 
5271.  On examination for VA purposes in June 2002, 
dorsiflexion of the right ankle was to 20 degrees, and 
plantar flexion was to 45 degrees, with pain at 20 degrees in 
dorsiflexion and 45 degrees in plantar flexion.  As these 
findings show essentially normal range of motion of the right 
ankle, an initial rating higher than 10 percent is not 
warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, 
Plate II.  Subsequent treatment records dated from October 
2002 to August 2005 do not reveal treatment for the right 
ankle.

Left Elbow Strain

Schedular Criteria

The provisions of Diagnostic Code 5212 provide for a 10 
percent rating when there is malunion of the radius of either 
arm with bad alignment; a 20 percent rating is assigned if 
there is nonunion in the upper half of the radius of either 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2005).

A 10 percent evaluation is assigned for limitation of flexion 
of the forearm to 100 degrees; a 20 percent evaluation is 
warranted when flexion of the forearm is limited to 90 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).

A 10 percent evaluation is assigned for limitation of 
extension of the forearm to 60 degrees; a 20 percent 
evaluation is warranted when extension of the forearm is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2005).

A 20 percent evaluation is assigned for limitation of 
pronation of either elbow when motion is lost beyond the last 
quarter of arc, the hand does not approach full pronation.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).

Normal range of motion is between 0 degrees and 145 degrees 
for elbow flexion and between 0 degrees and 80 degrees for 
forearm pronation.  38 C.F.R. § 4.71, Plate I (2005).  

As there is no evidence of ankylosis of the elbow, flail 
joint, nonunion of the radius and ulna with flail false 
joint, or impairment of the ulna, these diagnostic codes are 
not applicable to the current appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209, 5210, 5211 (2005).

Analysis

On examination for VA purposes in June 2002, flexion of the 
left elbow was to 145 degrees, with extension to 0 degrees 
and pronation of 80 degrees.  The elbow was described as 
within normal limits.  Consequently, there is no medical 
evidence of nonunion of the left radius; and flexion, 
extension, and pronation of the left elbow and forearm are 
actually greater than required for his current 10 percent 
evaluation.  As these findings show essentially normal range 
of motion, an initial rating higher than 10 percent is not 
warranted for service-connected left elbow disability.  See 
38 C.F.R. § 4.71, Plate II.  Subsequent treatment records 
beginning in October 2002 do not reveal treatment for the 
left elbow.

Disabilities Of The Thoracic And Cervical Spine

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO, in the September 2005 Supplemental Statement of the 
Case, addressed the veteran's claims for increase for the 
thoracic and cervical spine under both the old criteria in 
the Schedule and the current regulations.  Therefore, there 
is no prejudice to the veteran for the Board to apply the 
regulatory revisions of September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the previous rating criteria for a cervical spine 
disorder, slight limitation of the cervical spine was 
assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 30 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  

Under the previous rating criteria for a thoracic, also 
called dorsal, spine disorder, slight limitation of the 
cervical spine was assigned a noncompensable disability 
rating.  A 10 percent evaluation was assigned for moderate or 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
cervical spine or forward flexion of the thoracolumbar spine 
is 30 degrees or less or for favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 
degrees or less, or with favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the cervical spine is not greater than 170 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent evaluation is assigned when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right lateral rotation is zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2005); see also 
38 C.F.R. § 4.71a, Plate V (2005).  The normal combined range 
of motion of the cervical spine is 340 degrees; the normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2005).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id. 

The notes to the revised rating criteria for disabilities of 
the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2005).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2005).

Diagnostic Code 5010, for traumatic arthritis, directs that 
the evaluation be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
If the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id. at Diagnostic Code 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Analysis

Arthritis of the thoracic spine was diagnosed on examination 
in June 2002, based on x-ray studies.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003.  

When examined in June 2002, forward flexion of the thoracic 
spine was to 90 degrees and backward extension was to 30 
degrees; lateral flexion was to 30 degrees on the right and 
to 40 degrees on the left, while bilateral rotation was to 35 
degrees.  The veteran complained of constant back pain.  Pain 
was noted on examination; there was no spasm, tenderness, or 
ankylosis.  

The veteran complained on examination in June 2002 of 
constant neck pain and headaches with radiation to the upper 
extremities.  Motion of the cervical spine in June 2002 
included forward flexion of 65 degrees with pain, backward 
extension of 50 degrees with pain, lateral flexion of 40 
degrees to either side without pain, and bilateral rotation 
of 75 degrees with pain on the left.  As above, pain was 
noted on examination; there was tenderness on the left but no 
radiculopathy or ankylosis.  

As the veteran is currently assigned the maximum schedular 
rating for loss of motion of the thoracic spine under 
Diagnostic Code 5291, and there is no evidence of ankylosis, 
a higher rating cannot be assigned under the Schedule prior 
to September 26, 2003 for disability of the thoracic spine.  
Based on the range of motion findings of the cervical spine 
in June 2002, including flexion to 65 degrees, there was no 
more than slight loss of motion of the cervical spine prior 
to September 26, 2003.  

Although chronic low back pain was diagnosed in treatment 
records dated in July 2005, the VA treatment records on file, 
which are dated from October 2002 through August 2005, 
primarily involve other than spinal disability.  In fact, 
there were no complaints or medical findings in the treatment 
records dated after September 26, 2003 that forward flexion 
of the cervical spine is 30 degrees or less, that the 
combined range of motion of the cervical spine is 170 degrees 
or less, or that there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  Similarly, the evidence after September 26, 2003 
does not show forward flexion of the thoracolumbar spine to 
60 degrees or less, combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Consequently, a schedular rating in 
excess of 10 percent for either cervical spine disability or 
degenerative disease of the thoracic spine is not warranted 
under either the old or new schedular criteria.

Because there is no medical evidence of vertebral fracture, 
ankylosis, or intervertebral disc syndrome, the Board finds 
that another rating code is not more appropriate for either 
disability of the spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289, 5293 (2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).

Functional Loss

Functional loss of a body part may occur as a result of 
weakness or pain on motion of that affected body part.  38 
C.F.R. § 4.40 (2005).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2005).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, "functional loss" of a 
musculoskeletal disability must be considered separate from 
any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  

The examiner stated in the June 2002 examination that the 
veteran complained of pain.  In fact, 10 percent evaluations 
were assigned for each of his service-connected disabilities 
even though limitation of motion is not significant in the 
right ankle, left elbow, and cervical spine.  Although the 
veteran complained of pain on motion of the right ankle, left 
elbow, and cervical spine, there was no change in range of 
motion of the ankle, elbow, or spine due to this pain.  The 
examiner noted that there was no ankylosis in any area.  
Therefore, despite complaints of pain, motion was full or 
almost full for the right ankle, left elbow, and cervical 
spine on examination in June 2002.  As such, the Board finds 
that there is no additional functional loss of the right 
ankle, left elbow, or cervical spine not contemplated in the 
current ratings as described under 38 C.F.R. §§ 4.40 and 
4.45.  Id. 

With respect to the claim for a higher rating for 
degenerative disease of the thoracic spine, the Board notes 
that, because the veteran is assigned herein the maximum 
evaluation under the prior criteria, which are based on 
limitation of motion, a higher evaluation based on pain may 
not be assigned.  Johnston v, Brown, 10 Vet. App. 80 (1997).

Conclusion

Because the evidence on file does not show any change during 
the appeal period in the severity of the service-connected 
disabilities at issue, the Board concludes that staged 
ratings are not warranted for the service-connected 
disabilities at issue.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided in the Schedule for certain manifestations of the 
veteran's service-connected disabilities, as noted above, but 
the medical evidence on file reflects that those 
manifestations are not present in this case.  In fact, there 
was not significant limitation of motion of the right ankle, 
left elbow, thoracic spine, or cervical spine on examination 
in June 2002.  Additionally, the veteran has not been 
frequently hospitalized for any of his service-connected 
disabilities.  The Board accordingly finds that the 
disability picture for the veteran's service-connected right 
ankle, left elbow, cervical spine, and thoracic spine 
disabilities are not unusual or exceptional and do not render 
impractical the application of the regular schedular 
standards.  Accordingly, the RO's failure to address this 
regulation was not prejudicial to the veteran.  

Additionally, as the evidence is not in relative equipoise, 
the doctrine of reasonable doubt is not for application with 
respect to any of the issues denied above.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent for right ankle 
sprain is denied.

An initial evaluation in excess of 10 percent for left elbow 
disability is denied.

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the thoracic spine is denied.

An initial evaluation in excess of 10 percent for cervical 
spine disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


